Citation Nr: 0120636	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel
INTRODUCTION

The veteran had active service from May 1955 to February 
1958.  His initial discharge was under other than honorable 
conditions due to willful and persistent misconduct.  In 1971 
his discharge was upgraded to a general discharge under 
honorable conditions by the Army Board for Correction of 
Military Records.  

In March 1983, the Department of Veterans Affairs (VA) 
regional office (RO) denied service connection for lumbar 
spine disability, also identified as residuals of contusion 
of the lumbar spine.  The veteran was notified of the 
decision that month, but he did not appeal.  

In July 1998, the veteran noted that he had recently been 
treated by the VA and he requested that his claim for service 
connection for back disability be reopened.  In August 1998, 
the RO considered the additional evidence and denied the 
veteran's request to reopen his claim on the basis that new 
and material evidence had not been submitted.  He was 
notified of the determination that month.  The veteran's 
notice of disagreement was accepted in January 1999.  He was 
furnished a statement of the case and has submitted his 
substantive appeal to the Board of Veterans' Appeals (Board).  

At a hearing at the RO in March 2000, the veteran withdrew 
his appeal regarding service connection for anti-social 
personality disorder.  More recently, the veteran testified 
before the undersigned at a hearing on appeal at the RO in 
May 2001.  


FINDINGS OF FACT

1.  In March 1983, the RO denied service connection for back 
disability.  He was notified of the decision that month, and 
did not initiate an appeal.  

2.  In July 1998 the veteran requested that the claim be 
reopened and subsequently extensive additional medical 
information was added to the record.  

3.  The evidence received since the March 1983 decision by 
the RO, when considered alone or in conjunction with all of 
the evidence of record, is new and probative of the issue at 
hand, and thus so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The March 1983 decision by the RO was not appealed and has 
become final, but the evidence received since that decision 
is new and material; therefore, the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records reflect that the veteran was 
hospitalized in January 1957, after he complained that he 
hurt his back by falling on the ice.  Initially, there was a 
diagnosis of contusion of the L-5 spine.  Subsequently, there 
was a diagnosis of observation for spondylolisthesis and 
possible fracture of L-5.  X-rays which were taken revealed 
neural spondylolisthesis with arch defect and possible 
fracture of L-5.  

The veteran received diathermy treatments in January and 
February.  In March he complained that he had again hurt his 
back and that his back trouble was continuing.  Treatment 
consisted of heat to the lumbosacral region.  In April there 
was a reference to treatment for a scarred back.  Another 
entry for April reflects that the spine was essentially 
negative.  In December 1957, it was reported that the veteran 
had no disqualifying physical defects to warrant separation 
under then current medical discharge regulations. 

In his initial claim for VA benefits in January 1983, the 
veteran reported an employment history including being a 
mover, and he indicated that he had become disabled in 1983.  
He also noted treatment for back disability at the Denver 
Clinic in 1981, at Colorado General Hospital, Denver, 
Colorado, from 1977 to 1980; and at Denver General Hospital 
from 1979 to 1981.  He listed the names of individuals who 
had knowledge of his condition, including one individual who 
reportedly had information from 1958 to 1983.  

During a hearing at the RO in January 1999, the veteran 
testified that he first sought medical attention for back 
disability after service in 1958 when he saw a physician in 
Oakdale, Louisiana, at what he believed was the Hargrove 
Clinic.  He had sought medical attention quite a few times a 
year since then.  He was hospitalized during the '60s at 
facilities in Franklin, Mamou and Oakdale, Louisiana.  He was 
hospitalized for a year at Denver General Hospital, and at 
Veterans Hospital and Lutheran Hospital in approximately 1975 
in Denver, Colorado.  Of note, the veteran further testified 
that he had had to discontinue working for a moving company 
in 1983 because of persistent back problems which really 
started becoming acute.  In response to questioning, he added 
that his duties included dispatching, and driving a moving 
van.  He further testified that he also actually was involved 
in moving items.  

The March 1983 decision by the RO denying service connection 
for back disability has not been appealed and has become 
final.  38 U.S.C.A. § 7105.  In order to reopen a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

It is the veteran's contention that he sustained a back 
injury by slipping on ice during service in January 1957, 
that injury resulted in a chronic back disability, and that 
he is entitled to compensation benefits for the residuals of 
that injury.  

Regarding the claim to reopen, new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative as to each element that was a specified 
basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims has 
held that VA must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. App. 209, 
219 (1999).  

The Board has carefully considered all the new medical 
evidence, consisting of private and VA medical records and 
supporting statements including hearing testimony.  Medical 
records submitted after the 1983 rating action by the RO, 
include the August 1966 report of the veteran's 
hospitalization at Lakewood Hospital after he fell on a barge 
straining his right shoulder, wrist, and left knee.  

When the veteran was hospitalized by the VA in December 1993, 
a history of intravenous drug abuse was noted.  The discharge 
diagnoses included heroin addiction.  During hospitalization 
by the VA in September 1994, it was noted that the veteran 
had a history of chronic obstructive pulmonary disease and 
intravenous drug abuse and was admitted because of dyspnea 
and chest pain.  It was indicated that he had begun drinking 
at the age of 16 when he also began using illicit drugs.  
There were diagnoses of polysubstance abuse, opiate 
dependence, and chronic obstructive pulmonary disease.  On VA 
examination in August 1999, X-rays of the lumbar spine showed 
degenerative joint disease of the lumbar spine with 
spondylolisthesis.  At that time, the history was recorded 
that the veteran fell and hit his back on a hard object in 
1957; that he was treated conservatively after that; that he 
had never had surgery; that he gradually got better, but then 
his condition had slowly worsened over the years. 

Of primary import in this matter, in June 2000, a VA 
psychiatrist, the head of the drug treatment unit where the 
veteran had been treated, after reviewing the veteran's 
medical chart, opined that it was a little more likely than 
not that his documented back injury in service was the direct 
and immediate cause of his present day back disability.  No 
analysis in support of the opinion was provided.  In May 
2001, Wanda G. Timpton, M.D., reported that the veteran was a 
patient and was being treated for herniated disk and lumbar 
back pain.  Dr. Timpton reported that the veteran's medical 
records had been reviewed, and she was of the opinion that 
his service related injury had been thoroughly documented as 
being the cause of his current medical condition.  

At the hearing before the undersigned at the RO in May 2001, 
the veteran testified that Dr. Timpton had referred him to 
Porter Methodist Hospital on Reed Boulevard where he had been 
hospitalized and had spinal X-rays and computerized 
tomography scanning of his back.  

The clinical records submitted following the final 1983 
decision by the RO, especially the opinions of June 2000 and 
May 2001, are supportive of a nexus between the veteran's 
current back disability and his injury in service.  They are 
"new" in the sense that they did not exist when the claim was 
most recently denied on a final basis, and this evidence is 
material for the purposes of 38 U.S.C.A. § 5108 because when 
considered alone or in conjunction with all of the evidence 
of record, it is probative of the issue at hand, and thus so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In sum, it is the judgment of the Board that the medical 
evidence now includes evidence of a current disability, which 
may be related to service and serves to satisfy the statutory 
requirements for reopening the claim.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for back 
disability, the appeal is allowed to this extent.  

REMAND

Regarding the factual history reported above, it is the 
judgment of the Board that additional development of the 
evidence is necessary to complete the record prior to a 
decision on the merits.  The extensive medical treatment 
history alluded to by the veteran should be documented by 
obtaining supporting clinical evidence in light of the 
evidence that the veteran sustained back injuries in a fall 
in 1966 which required his hospitalization, and that he 
became disabled in 1983 due to a back problem while working 
as a mover.  The recent medical opinions, while favorable, do 
not contain any analysis which would support the conclusions, 
and, while they refer to review of medical records, it is 
unclear what records where available.  The Board views these 
deficiencies as the primary reason the appeal must be 
remanded to the RO for further development. 

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  The Veterans Claims Assistance 
Act of 2000 (VCAA) essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In these circumstances, it is the judgment of the 
Board that VA has a heightened duty to assist in the 
development of the veteran's claim by exhausting all 
reasonable administrative procedures, for example conducting 
a special search to obtain additional service medical records 
including the reports of the veteran's entrance and 
separation examinations, or explain the reason(s) for their 
unavailability, in addition to further developing the post 
service evidence.  

In addition to obtaining corroborating and clarifying 
evidence, particularly the pertinent medical records, it is 
the judgment of the Board that a new examination is warranted 
to define the nature of the disability causing the veteran's 
symptoms in conjunction with a review of all the medical 
evidence in an attempt to define the etiology of his current 
back disability.  In light of the above, the Board is of the 
opinion that this case must be remanded to the RO for 
additional development as indicated, including an opinion on 
VA examination regarding the relationship, if any, between 
any current diagnosis and the veteran's injuries in service.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1  The currently available service 
medical records do not appear to be 
complete.  There are no entrance and 
separation medical examinations.  
Considering when the veteran served and 
the fact that he served in the Army, the 
Board recognizes that any service medical 
records which had not been furnished to 
the VA prior to 1973 might have been 
destroyed in the fire that year at the 
records center.  However, this should be 
verified.  Furthermore, because the 
veteran was initially issued an other 
than honorable discharge which was 
changed to a general discharge under 
honorable conditions by the Army Board 
for Correction of Military Records 
(ABCMR) in November 1971, there may be 
pertinent records which were retained in 
a different location.    The RO should 
set out the above noted pertinent 
background, and request all records 
considered by the ABCMR in the decision 
to upgrade the discharge.  Such search 
inquiries should be directed to the 
appropriate office at the National 
Personnel Records Center and also 
directly to the ABCMR.  

2.  The RO should utilize information in 
the veteran's claims of January 1983 and 
July 1998, and in his hearing testimony, 
to obtain all pertinent medical records 
not currently on file.  The veteran's 
assistance in this development is 
required in that he must respond to the 
request by the RO by providing specific 
names, addresses and dates for pertinent 
medical treatment, specifically the 
treatment noted above as having been 
previously reported, and specifically 
comment on the probability that each 
listed source is still viable and has 
retained the pertinent records.  

The development action by the RO should 
include consideration that in his initial 
claim for VA benefits in January 1983, 
the veteran reported treatment for a back 
disability at the Denver Clinic in 1981, 
at Colorado General Hospital, Denver, 
Colorado, from 1977 to 1980, and at 
Denver General Hospital from 1979 to 
1981.  He also listed the names and 
addresses of three individuals who 
reportedly had knowledge of his 
condition.  In his request to reopen the 
claim in July 1998, the veteran reported 
that he had recently been treated by the 
VA Medical Center, Alexandria, Louisiana.  
Further, during the hearing at the RO in 
January 1999, the veteran testified that 
he first sought medical attention for 
back disability after service in 1958 
when he saw a physician in Oakdale, 
Louisiana, at what he believed was the 
Hargrove Clinic; that he was hospitalized 
during the 1960s in Franklin, Mamou and 
Oakdale, Louisiana; and that he was 
hospitalized for a year at Denver General 
Hospital, and at Veterans Hospital and 
Lutheran Hospital in approximately 1975 
in Denver, Colorado.  During the May 2001 
hearing, the veteran testified that his 
private physician had referred him to 
Porter Methodist Hospital on Reed 
Boulevard where he had been hospitalized 
and had spinal X-rays and computerized 
tomography scanning of his back.  

3.  The veteran should then be scheduled 
for a VA orthopedic examination to define 
the cause and etiology of any current 
back disability found, based on 
examination and review of the entire 
claims file by the examiner.  The primary 
purpose of the examination is to obtain 
an opinion as to whether it is at least 
as likely as not that any current back 
disability found has its origin in 
service, or whether there is another 
basis for establishing a nexus between 
any current back disability and service.  
If some other cause, such as an 
intercurrent injury or disease, is 
evident it should be discussed.  All 
indicated studies should be completed and 
all indicated findings reported in 
detail.  The claims folder, must be made 
available to the examiner for review and 
the request for examination should 
include a complete copy of this remand, 
inasmuch as the medical history noted in 
the analysis is an essential supplement 
to this paragraph.  

4.  After the above development, the RO 
should reajudicate the claim in 
accordance with the VCAA.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be provided to the veteran 
and his representative.  

The veteran and his representative should be afforded the 
appropriate amount of time to respond to actions by the RO, 
including the issuance of the supplemental statement of the 
case.  Then, the entire claims folder should be returned to 
the Board, if in order.  No action is required of the veteran 
until he is otherwise notified.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 



